Exhibit 10.13

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
DECATUR MEDICAL OFFICE BUILDING
2712 LAWRENCEVILLE HIGHWAY, DECATUR, GEORGIA 30033

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this “Agreement”) is made
and entered into as of the Effective Date by and between AMERICAN REALTY CAPITAL
VII, LLC, a Delaware limited liability company (“Buyer”), and GCS STEMMER
PROPERTIES, LLC, a Georgia limited liability company (“Seller”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)    “Broker” shall mean Newmark Grubb Knight Frank, acting as Seller’s agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the date that is five (5) business days after the last day
of the Due Diligence Period (as defined herein), unless the Buyer waives the
full Due Diligence Period and elects to close earlier by providing written
notice thereof to Seller. The date of Closing is sometimes hereinafter referred
to as the “Closing Date.” Neither party will need to be present at Closing, it
being anticipated that the parties will deliver all Closing documents and
deliverables in escrow to the Escrow Agent prior to the date of Closing.
(c)    “Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EDT on the date that is the earlier of thirty
(30) days thereafter or the date on which Seller receives written notice of
Buyer’s waiver of the Due Diligence Period. Seller shall deliver to Buyer all of
the Due Diligence Materials (as defined in Section 6(b) within five (5) business
days after the Effective Date, and for each day that passes thereafter until all
of the Due Diligence Materials are delivered to Buyer, the Due Diligence Period
and the Closing Date shall be extended by one (1) day.
(d)     “Earnest Money” shall mean Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00). The Earnest Money shall be delivered to Escrow Agent within three
(3) business days after the Effective Date. The Earnest Money shall be deposited
by Buyer in escrow with Escrow Agent, to be applied as part payment of the
Purchase Price at the time of Closing, or disbursed as agreed upon in accordance
with the terms of this Agreement. Seller and Buyer each shall pay one-half of
all reasonable escrow fees charged by Escrow Agent.




--------------------------------------------------------------------------------



(e)     “Effective Date” This Agreement shall be signed by both Seller and
Buyer. The date that is one (1) business day after the date of execution and
delivery of this Agreement by both Seller and Buyer shall be the “Effective
Date” of this Agreement.
(f)    “Escrow Agent” shall mean Stewart Title Guaranty Company, whose address
is One Washington Mall - Suite 1400, Boston, MA 02108, Attention: Annette Comer,
Telephone: 617-933-2441, Telecopy: 617-727-8372; E-Mail: acomer@stewart.com. The
parties agree that the Escrow Agent and Buyer’s title agent, if any, shall be
responsible for (x) organizing the issuance of the Title Commitment (hereinafter
defined) and Title Policy (hereinafter defined), (y) preparation of the closing
statement, and (z) collections and disbursement of the funds.
(g)    “Ground Lease” shall mean that Ground Lease Agreement dated November 16,
2007, pursuant to which Seller is the tenant and Ground Lessor is the landlord,
and setting forth the terms and conditions under which Ground Lessor leases the
Parking Lot Property to Seller, as evidenced by that certain Memorandum of
Ground Lease dated November 16, 2007, and filed in Deed Book 20453, Page 676,
Clerk of Superior Court, DeKalb County, Georgia.
(h)    “Ground Lessor” shall mean Redd Investments, LLC, a Georgia limited
liability company.
(i)     “Lease” shall mean that certain Lease Agreement, dated as of October 14,
1992, by and between Bruce and Iris Feinberg, as predecessors-in-interest to
Seller, as landlord, and Cancer Specialists of Georgia, P.C., as
predecessor-in-interest to Georgia Cancer Specialists I, P.C., a Georgia
professional corporation, (“Tenant”), as tenant; as amended by that certain
Lease Amendment, dated as of October 24, 1993, by and between Bruce and Iris
Feinberg and Cancer Specialists of Georgia P.C.; as affected by that certain
Assignment and Assumption of Lease, dated as of August 15, 1995, by and between
Cancer Specialists of Georgia, P.C., as assignor, PhyChoice, Inc., as
predecessor-in-interest to Tenant, as assignee; as affected by that certain
Assignment of Lease, dated as of _______ __, 1999, by and between Innovative
Clinical Solutions, Ltd. (f/k/a/ Phymatrix Corporation), as assignor, and
Tenant, as assignee; as amended by that certain Amendment to Lease Agreement,
dated as of July 15, 2003, by and between I Partners, L.P., as
predecessor-in-interest to Seller, as landlord, and Tenant, as tenant; and by
that certain Amendment to Lease Agreement, dated as of April 15, 2009, by and
between Seller, as landlord, and Tenant, as tenant.
(j)    “MOB Property” shall mean (1) that certain real property located at 2712
Lawrenceville Highway, Decatur, Georgia 30033, being more particularly described
on Exhibit A-1, attached hereto and incorporated herein (the “MOB Real
Property”), together with all buildings, facilities and other improvements
thereon (collectively, the “ MOB Improvements”); (1) all right, title and
interest of Seller under the Lease and all security deposits (if any) that
Seller is holding pursuant to the Lease; (1) all right, title and interest of
Seller in all machinery, furniture, lighting, electrical, mechanical, plumbing
and heating, ventilation and air conditioning systems and other equipment used
in connection with operation of the Real Property and the Improvements, and all
carpeting, draperies, appliances and other fixtures and equipment attached or
appurtenant to the Real Property and Improvements, and items of personal
property of Seller attached or appurtenant to, located on or used in the
ownership, use, operation or maintenance of the Property or the

    
2

--------------------------------------------------------------------------------



Improvements (collectively, the “Personalty”); (1) all right, title and interest
of Seller, if any, to any unpaid award for (1) any taking or condemnation of the
MOB Property or any portion thereof, or (1) any damage to the MOB Property or
the MOB Improvements by reason of a change of grade of any street or highway;
(e) all easements, licenses, rights-of-way, air and subsurface rights and
appurtenances relating to any of the foregoing, including, without limitation,
any reciprocal easement agreements and parking lot agreements; (f) to the extent
they exist and are assignable, all right, title and interest of Seller in and to
any warranties and guaranties respecting the MOB Improvements and Personalty;
(g) all right, title and interest of Seller in and to all licenses, permits,
authorizations and approvals issued by any governmental agency or authority
which pertain to the MOB Real Property and the MOB Improvements, to the extent
they exist and are transferable and assignable; (h) to the extent the same are
assignable, all site plans, surveys, and plans which relate to the MOB Real
Property; and (i) all right, title and interest of Seller in and to any
tradenames, logos (including any federal or state trademark or tradename
registrations), or other identifying name or mark now used in connection with
the MOB Real Property and/or the MOB Improvements, but expressly excluding any
such property to the extent owned by Tenant.
(k)    “Parking Lot Property” shall mean (a) the leasehold estate demised under
the Ground Lease, that real property being more particularly described on
Exhibit A-2, attached hereto and made a part hereof (the “Parking Lot Real
Property”, the Parking Lot Real Property and the MOB Real Property are referred
to herein, collectively, as the “Real Property”), together with all buildings,
facilities and other improvements thereon (the “Parking Lot Improvements”,
collectively with the MOB Improvements, the “Improvements”); (b) all right,
title and interest of Seller under the Ground Lease; (c) all right, title and
interest of Seller, if any, to any unpaid award for any taking or condemnation
of the Parking Lot Property or any portion thereof, or any damage to the Parking
Lot Property or the Parking Lot Improvements by reason of a change of grade of
any street or highway; (d) all easements, licenses, rights-of-way, air and
subsurface rights and appurtenances relating to any of the foregoing, including,
without limitation, any reciprocal easement agreements and parking lot
agreements; (e) to the extent they exist and are assignable, all right, title
and interest of Seller in and to any warranties and guaranties respecting the
Parking Lot Improvements; (f) all right, title and interest of Seller in and to
all licenses, permits, authorizations and approvals issued by any governmental
agency or authority which pertain to the Parking Lot Real Property and the
Parking Lot Improvements, to the extent they exist and are transferable and
assignable; (g) to the extent the same are assignable, all site plans, surveys,
and plans which relate to the Parking Lot Real Property; and (h) all right,
title and interest of Seller in and to any tradenames, logos (including any
federal or state trademark or tradename registrations), or other identifying
name or mark now used in connection with the Parking Lot Real Property and/or
the Parking Lot Improvements, but expressly excluding any such property to the
extent owned by Tenant or Ground Lessor.
(l)    “Property” shall mean, individually and collectively, as context
requires, the MOB Property and the Parking Lot Property.
(m)    “Purchase Price” shall mean Five Million One Hundred Thousand and No/100
Dollars ($5,100,000.00). The Purchase Price is based upon information made
available to

    
3

--------------------------------------------------------------------------------



Buyer by Seller and its representatives and is subject to change if such
information is inaccurate or additional information is discovered during the Due
Diligence Period.
(n)    Seller and Buyer’s Notice address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
GCS Stemmer Properties, LLC
c/o Ron Fleming, Manager
2043 Kinsmon Drive
Marietta, GA 30062
Email: rwfleming7@gmail.com


Copy to:    Al Soltan, M.D.
1835 Savoy Drive, Suite 300
Atlanta, GA 30341
Email: al.soltan61@gacancer.com


And to:


Morris, Manning & Martin, LLP
3343 Peachtree Road, N.E., Suite 1600
Atlanta, GA 30326
Attn: Matt Sours
Tel. No.: (404) 504-7712
Email: mjs@mmmlaw.com


(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Thomas P. D’Arcy
c/o American Realty Capital VII, LLC
405 Park Avenue, 14th Floor
New York, NY 10022
Tel. No.: (212) 415-6500
Email: TD’Arcy@arlcap.com
And to:
Jeremy Eichel, Esq.
c/o American Realty Capital VII, LLC
405 Park Avenue, 14th Floor
New York, NY 10022
Tel. No.: (212) 415-6551
Email: jeichel@arlcap.com



    
4

--------------------------------------------------------------------------------



And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies and/or cds to:


Jim Mezzanotte
c/o American Realty Capital VII, LLC
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Tel. No.: (704) 626-4400
Email: jmezzanotte@arlcap.com


2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.    Payment of Purchase Price. The Purchase Price to be paid by Buyer to
Seller shall be paid by wire transfer of immediately available funds in the
amount of the Purchase Price plus or minus prorations, credits and adjustments
as provided in Section 4 and elsewhere in this Agreement to Escrow Agent, at the
time of Closing, or as otherwise agreed to between Buyer and Seller.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All real estate taxes, rollback taxes (if applicable), personal property
taxes, water and sewer use charges, and any other charges and assessments
constituting a lien on the Property (collectively “Taxes and Assessments”) due
and payable on or before the Closing Date shall be remitted to the collecting
authorities or to the Escrow Agent by Seller prior to or at Closing. At Closing
there shall be no adjustments between Buyer and Seller for Taxes and Assessments
not yet due and payable on the Closing Date unless the payment of such Taxes and
Assessments under the terms of the Lease is not the obligation of the Tenant.
(b)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs and Seller being
credited for rent paid by Seller under the Ground Lease attributable to the day
of Closing through and including the last day of the calendar month in which the
Closing Date occurs.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)100% of all Title Policy premiums, including search costs, but excluding any
endorsements issued in connection with such policy other than endorsements that
Seller elects to purchase to cover title issues, if any;



    
5

--------------------------------------------------------------------------------



(ii)Transfer taxes and conveyance fees on the sale and transfer of the Property;


(iii)Broker’s commission payments, in accordance with Section 24 of this
Agreement;


(iv)Any unpaid tenant improvement allowances, or outstanding rent concessions
related to the Lease, whether or not due and payable, and any unpaid leasing
commissions related to the initial term of the Lease; and


(v)All fees relating to the granting, executing and recording of the Assignment
and Assumption of Ground Lease and the Deed for the Property and for any costs
incurred in connection with the release of existing debt secured by the MOB
Property and/or the Ground Lease, including, but not limited to, prepayment
penalty fees and recording fees for documents providing for the release of the
applicable Property from the existing debt.


(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)Title Policy premiums for any endorsements issued in connection with such
policy other than endorsements that Seller elects to purchase to cover title
issues, if any;


(ii)all costs and expenses in connection with Buyer’s financing, including,
without limitation, Buyer’s lender’s title insurance policy, appraisal, points,
commitment fees and the like and costs for the filing of all documents necessary
to complete such financing and related documentary stamp tax and intangibles
tax; and


(iii)Buyer shall pay for the cost of its own survey, Phase I environmental study
and due diligence investigations.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.    Title. At Closing, Seller agrees to convey to Buyer indefeasible fee
simple title to the MOB Property by limited warranty deed and indefeasible
leasehold title to the Parking Lot Property by assignment and assumption of the
Ground Lease, free and clear of all liens, defects of title, conditions,
easements, assessments, restrictions, and encumbrances except for Permitted
Exceptions (as hereinafter defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the date
that is five (5) business days prior to the expiration of the expiration of the
Due Diligence Period shall be deemed “Permitted Exceptions”. However,

    
6

--------------------------------------------------------------------------------



Permitted Exceptions shall not include, and Seller shall be obligated to remove
of record prior to or at Closing, any mechanic’s lien or any monetary lien, fine
or penalty arising through Seller or Tenant, or any deeds of trust, mortgage, or
other loan documents secured by the Property or the Ground Lease or any
judgments and federal and state tax liens on the MOB Property or the Ground
Lease (collectively, “Liens”). Seller shall be required to cure or remove all
Liens (by payment, bond deposit or indemnity reasonably acceptable to Escrow
Agent). Seller shall have no obligation to cure any Title Matter objected to,
except the Liens. If Seller does not provide written notice to Buyer of any
objections which Seller elects not to remove or cure within five (5) business
days following Seller’s receipt of Buyer’s objections, Seller shall be deemed to
have elected not to cure any such objections. In the event that Seller refuses
to remove or cure any objections, Buyer shall have the right to terminate this
Agreement upon written notice to Seller given within five (5) business days
after receipt of Seller’s notice, or Seller’s failure to give such notice within
the required time period, upon which termination the Earnest Money, and all
interest earned thereon, shall be returned to Buyer and neither party shall have
any further obligation hereunder, except as otherwise expressly set forth
herein. If any matter materially and adversely affecting title to the Property
is placed of record against the Property after the effective date of the Title
Commitment and is added to the Title Commitment by the Escrow Agent at or prior
to Closing, Buyer shall have until the earlier of (i) ten (10) days after the
Buyer’s receipt of the updated, revised Title Commitment showing the new title
exception, together with a legible copy of any such new matter, or (ii) the
Closing Date, to provide Seller with written notice of its objection to any such
new title exception (an “Objection”). If Seller does not remove or cure such
Objection within ten (10) days following Seller’s receipt of an Objection from
Buyer, Buyer may terminate this Agreement, in which case the Earnest Money,
together with all interest earned thereon, shall be returned to Buyer, and in
the event such Objection was created, consented to or affirmatively permitted by
Seller after the Effective Date, Seller shall reimburse Buyer for all reasonable
out of pocket costs and expenses incurred hereunder up to $25,000.00, and upon
such termination neither party shall have any further obligation hereunder,
except as otherwise expressly set forth herein. The Closing Date shall be
extended as necessary to allow for the full running of the time periods set
forth in this Section.
(b)    Within five (5) business days following the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
the Property to the extent within Seller’s possession: (i) a complete copy of
all leases and ground leases affecting the Property and all amendments thereto;
(ii) a copy of all surveys and site plans of the Property, including, without
limitation, any as-built surveys obtained or delivered to the Tenant of the
Property in connection with its construction; (iii) a copy of all architectural
plans and specifications and constructions drawings for improvements located on
the Property, which shall be made in electronic form, or if not available in
electronic form, then at Seller’s office; (iv) a copy of Seller’s title
insurance policy relating to the Property; (v) a copy of the certificate of
occupancy and zoning reports for the Property and of all governmental permits
and approvals; (vi) a copy of all environmental, engineering and physical
condition reports for the Property; (vii) the operating budget and any CAM
reconciliations of the Property for the current year and following year, if
available; (viii) the operating statements and delinquency reports of the
Property for the twenty-four (24) month period immediately preceding the
Effective Date; (ix) copies of the Property’s real estate tax bills for the
current and prior two (2) tax years; (x) all service contracts to which Seller
is a party which affect the Property, if any; (xi) a copy of all warranties in
favor of Seller relating to the improvements

    
7

--------------------------------------------------------------------------------



constructed on the Property, including without limitation any structural slab or
roof warranties; (xii) a written inventory of all items of personal property to
be conveyed to Buyer, if any; (xiii) updated set of Tenant financials to be
provided through the Closing Date to extent reasonably available to Seller and
consistent with Tenant’s reporting requirements; (xiv) a copy of all primary and
secondary state licenses or regulatory permits for the Property; and (xv) a copy
of any documents relating to a waiver of life safety code or physical plant
requirements (collectively, the “Due Diligence Materials”). Seller shall deliver
any other documents relating to the Property reasonably requested by Buyer, to
the extent within Seller’s possession, within three (3) business days following
such request. Buyer acknowledges that all third party information, reports,
studies and materials delivered to Buyer are without any representation or
warranty by Seller. Additionally, during the term of this Agreement, Buyer, its
agents and designees, shall have the right to enter the Property for the
purposes of inspecting the Property, conducting noninvasive soil tests, and
making surveys, mechanical and structural engineering studies, inspecting
construction, and conducting any other investigations and inspections as Buyer
may reasonably require to assess the condition and suitability of the Property;
provided, however, that such activities by or on behalf of Buyer on the Property
shall not damage the Property or the conduct of business by Tenant under the
Lease or Seller under the Ground Lease; and provided further, however, that
Buyer shall indemnify and hold Seller harmless from and against any and all
claims, damages or liabilities to the extent resulting from the activities of
Buyer or Buyer’s representatives, agents, or consultants on the Property, which
indemnity shall survive Closing or any termination of this Agreement, and Buyer
shall repair any and all damage caused, in whole or in part, by Buyer and return
the Property to substantially its condition prior to such damage, which
obligation shall survive Closing or any termination of this Agreement. Buyer and
Buyer’s representatives, agents and consultants shall maintain commercial
general liability insurance, including broad form property damage, with limits
of not less than $1,000,000.00 per occurrence and $2,000,000.00 in the
aggregate, in form and substance reasonably acceptable to Seller, insuring
against all liability of Buyer and Buyer’s representatives, agents and
consultants, arising out of any entry on, or inspections of, the Property
pursuant to the provisions hereof, and Buyer shall provide Seller with evidence
of such insurance coverage before such entry, including evidence that Seller is
an additional insured on such commercial general liability policy. Buyer shall
not provide Seller with copies of any environmental inspection reports, soil
test reports, or property inspection reports unless Seller requests copies of
same in writing. Seller shall reasonably cooperate with the efforts of Buyer and
the Buyer’s representatives to inspect the Property. After the Effective Date,
Buyer shall be permitted to speak and meet with Tenant and Ground Lessor in
connection with Buyer’s due diligence. Upon signing this Agreement, Seller shall
provide Buyer with the name of a contact person(s) for the purpose of arranging
site visits to the MOB Real Property and the Parking Lot Real Property. Buyer
shall give Seller reasonable written notice (which in any event shall not be
less than two (2) business days) before entering the Property, and Seller may
have a representative present during any and all examinations, inspections
and/or studies on the Property. Buyer shall have the unconditional right, for
any reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller and the Escrow Agent prior to the expiration of the Due
Diligence Period, in which event this Agreement shall become null and void,
Buyer shall receive a refund of the Earnest Money, together with all interest
earned thereon, and all rights, liabilities and obligations of the parties under
this Agreement shall expire, except as otherwise expressly set forth herein.

    
8

--------------------------------------------------------------------------------



(c)    Within two (2) business days following the Effective Date, Seller shall
request a waiver of any first right of refusal, right of first offer or other
purchase right that any party may have to purchase the Property (and
simultaneously provide Buyer with copies of such requests). Within two (2)
business days following the Effective Date, Seller shall deliver to Buyer a
draft of the completed Estoppel Certificate (defined below) and Ground Lease
Estoppel Certificate (defined below). It shall be a condition of Closing that
Seller shall have obtained a tenant and guarantor estoppel certificate certified
to Buyer, its lender and their successors and assigns in the form attached
hereto as Exhibit F, or to the extent the Lease explicitly requires a particular
form, in the form required under the Lease (the “Estoppel Certificate”) and from
the Ground Lessor in the form required attached hereto and made a part hereof as
Exhibit G (the “Ground Lease Estoppel Certificate”). Seller shall promptly
deliver to Buyer a photocopy or pdf file of the executed Estoppel Certificate
and Ground Lease Estoppel Certificate when Seller receives the same.
Notwithstanding anything to the contrary contained herein, a failure by Seller
to obtain the Estoppel Certificate and/or the Ground Lease Estoppel Certificate
shall not constitute a default under this Agreement by Seller.
(d)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements affecting the Property, as may be
reasonably requested by Buyer. Notwithstanding anything to the contrary
contained herein, a failure by Seller to obtain any such estoppel certificates
shall not constitute a default under this Agreement by Seller.
(e)    If the fee estate in the Parking Lot Real Property is encumbered by one
or more mortgages which are not subordinate to the Ground Lease, it shall be a
condition of Closing that Seller shall have obtained a non-disturbance and
attornment agreement from the holder of each such mortgage in form and substance
reasonably acceptable to Buyer (the “NDA”). Seller and Buyer shall use good
faith, reasonable efforts to obtain an NDA from such holder, in form approved by
Buyer, before the expiration of the Due Diligence Period. Notwithstanding
anything to the contrary contained herein, a failure by Seller to obtain the NDA
shall not constitute a default under this Agreement by Seller.
(f)    On or before the expiration of the Due Diligence Period, Buyer shall
notify Seller in writing if Buyer elects not to assume at Closing any of the
Contracts (defined below). If Buyer does not notify Seller prior to the
expiration of the Due Diligence Period that it elects not to assume any of the
Contracts, Buyer shall be deemed to have accepted and agreed to assume all of
the Contracts. If Buyer exercises its right not to assume one or more Contracts
at Closing, Seller shall give notice of termination of such disapproved
Contract(s); provided, if by the terms of the disapproved Contract Seller has no
right to terminate same on or prior to Closing, Buyer shall be required at
Closing to assume all obligations thereunder until the effective date of the
termination; provided, further, if any fee or other compensation is due under
any disapproved Contract as a result of such termination, whether payable before
or after the Closing Date, Seller shall remain obligated to pay the contractor
or to reimburse Buyer for the payment of the termination charge. Notwithstanding
the foregoing, Seller shall, without notice from Buyer, terminate any and all
property management and listing agreements prior to Closing at Seller’s sole
cost and expense.

    
9

--------------------------------------------------------------------------------



7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Seller. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) Tenant has a right of termination
or abatement of rent (that is not covered by rent loss insurance) under the
Lease or Ground Lessor has a right of termination under the Ground Lease,
whether or not the restoration work shall be timely completed, or (b) with
respect to any casualty, if the cost to repair such casualty would exceed
$150,000, or (c) with respect to any condemnation, any Improvements or access to
the Property or more than five percent (5%) of the MOB Real Property or Parking
Lot Real Property is (or will be) condemned or taken, then, Buyer may elect to
terminate this Agreement by providing written notice of such termination to
Seller within ten (10) business days after Buyer’s receipt of written notice of
such condemnation, taking or damage, upon which termination, the Earnest Money,
together with all interest earned thereon, shall be returned to the Buyer and
neither party hereto shall have any further rights, obligations or liabilities
under this Agreement, except as otherwise expressly set forth herein. With
respect to any condemnation or taking (of any notice thereof), if Buyer does not
elect to cancel this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing, the rights of
Seller to the awards, if any, for the condemnation or taking, and Buyer shall be
entitled to receive and keep all such awards. With respect to a casualty, if
Buyer does not elect to terminate this Agreement or does not have the right to
terminate this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing, the rights of
Seller to the proceeds under Seller’s insurance policies covering such Property
with respect to such damage or destruction (or pay to Buyer any such proceeds
received prior to Closing) and pay to Buyer the amount of any deductible with
respect thereto, and Buyer shall be entitled to receive and keep any monies
received from such insurance policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one (1)
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby authorized to make the payment set forth in the Demand. If Escrow Agent
does receive such written objection within such period, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this clause (a), if Buyer delivers a notice to Escrow
Agent and Seller stating that Buyer has terminated this Agreement on or prior to
the expiration of the Due Diligence Period, then Escrow Agent shall immediately
return the Earnest Money, together

    
10

--------------------------------------------------------------------------------



with all interest earned thereon, to Buyer without the necessity of delivering
any notice to, or receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting the scope or
nature of Escrow Agent’s duties. Seller and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or made by Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of Escrow Agent.
Escrow Agent has executed this Agreement in the place indicated on the signature
page hereof in order to confirm that Escrow Agent shall hold the Earnest Money
in escrow and shall disburse the Earnest Money pursuant to the provisions of
this Section 8.
9.    Default
(a)    In the event that Buyer defaults in any of its obligations undertaken in
this Agreement and provided that Seller is not in default of its obligations
hereunder, Seller shall be entitled, as its sole and exclusive remedy, to
either: (i) if Buyer is willing to proceed to Closing, waive such default and
proceed to Closing in accordance with the terms and provisions hereof; or (ii)
declare this Agreement to be terminated, and Seller shall be entitled to
immediately receive all of the Earnest Money as liquidated damages as and for
Seller’s sole remedy. Upon such termination, neither Buyer nor Seller shall have
any further rights, obligations or liabilities hereunder, except as otherwise
expressly provided herein. Seller and Buyer agree that (a) actual damages due to
Buyer’s default hereunder would be difficult and inconvenient to ascertain and
that such amount is not a penalty and is fair and reasonable in light of all
relevant circumstances, (b) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Property from the
market, and (c) Buyer desires to limit its liability under this Agreement to the
amount of the Earnest Money paid in the event Buyer fails to complete Closing,
and such amount shall be paid to Seller as liquidated damages and as Seller’s
sole remedy hereunder. Seller hereby waives any right to recover the balance of
the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer. In no event under this
Section or otherwise shall Buyer be liable to Seller for any punitive,
speculative or consequential damages.
(b)    In the event of a default in the obligations herein taken by Seller with
respect to the Property and provided that Buyer is not in default of its
obligations hereunder, Buyer may, as its sole and exclusive remedy, either: (i)
waive any unsatisfied conditions and proceed to Closing in accordance with the
terms and provisions hereof; (ii) terminate this Agreement by delivering written
notice thereof to Seller no later than Closing, upon which termination the
Earnest Money, together with all interest earned therein, shall be refunded to
Buyer, Seller shall pay to Buyer all of

    
11

--------------------------------------------------------------------------------



the out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement not to exceed $50,000.00, which return and payment shall operate to
terminate this Agreement and release Seller and Buyer from any and all
liabilities hereunder, except those which are specifically stated herein to
survive any termination hereof; (iii) bring a suit for specific performance
provided that any suit for specific performance must be brought within sixty
(60) days of Seller’s default; or (iv) by notice to Seller given on or before
the Closing Date, extend the Closing Date for a period of up to ten (10) days
(the “Closing Extension Period”) to permit Seller to remedy any such default,
and the “Closing Date” shall be moved to the last day of the Closing Extension
Period. If Buyer so extends the Closing Date, then Seller may, but shall not be
obligated to, cause said default to be remedied during the Closing Extension
Period. If Seller does not remedy such default during the Closing Extension
Period, then Buyer shall have the remedies set forth in Section 9(b) (i) through
(iii) above, except that the term “Closing” shall read “Extended Closing.” In no
event under this Section or otherwise shall Seller be liable to Buyer for any
punitive, speculative or indirect consequential damages.
(c)    Nothing in this Agreement, including the terms of Sections 9(a) and (b)
above, shall limit Seller’s and Buyer’s respective rights and remedies against
the other with respect to the parties’ respective obligations to indemnify and
hold the other party harmless pursuant to any provision contained in this
Agreement.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents:
(a)    A Limited Warranty Deed in the form attached hereto as Exhibit B (the
“Deed”);
(b)    An Assignment and Assumption of Lease and Security Deposit, in the form
attached hereto as Exhibit C-1;
(c)    An Assignment and Assumption of Ground Lease in the form attached hereto
as Exhibit C-2;
(d)    A Bill of Sale for the Personalty, if any, in the form attached hereto as
Exhibit D;
(e)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(f)    An original of the Estoppel Certificate from Tenant, dated no earlier
than thirty (30) days prior to the date of Closing. The Estoppel Certificate
must (i) reflect the business terms of the Lease, (ii) not reflect any defaults,
(iii) be fully completed, dated and executed, and (iv) be certified to Buyer and
its lender;

    
12

--------------------------------------------------------------------------------



(g)    To the extent obtained by Seller, estoppel certificates with respect to
reciprocal easement agreements as may be reasonably requested by Buyer;
(h)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(i)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;
(j)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(k)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller in the form attached hereto as Exhibit M;
(l)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(m)    A Letter to Tenant in form of Exhibit H-1 attached hereto, with such
changes as Buyer might reasonably require;
(n)    A Letter to Ground Lessor in form of H-2 attached hereto, with such
changes as Buyer might reasonably require;
(o)    A bring down certificate with respect to Seller’s representations and
warranties provided herein in the form attached hereto as Exhibit N, subject to
changes in facts or circumstances to make Seller’s representations and
warranties factually accurate;
(p)    An original of the Ground Lease Estoppel Certificate from Ground Lessor,
dated no earlier than thirty (30) days prior to the date of Closing. The Ground
Lease Estoppel Certificate must (i) reflect the business terms of the Ground
Lease, (ii) not reflect any defaults, (iii) be fully completed, dated and
executed, and (iv) be certified to Buyer and its lender;
(q)    If applicable, an original NDA fully executed and notarized by the
mortgagee of the fee estate in the Parking Lot Real Property and Ground Lessor;
(r)    Certificates of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease, which shall
name Buyer and its mortgagee as additional insured parties and/or as loss payees
and/or mortgagees, as appropriate, as their respective interests may appear;
(s)    All records (including originals) within Seller’s or Seller’s managing
agent’s possession reasonably required for the continued operation of the
Property, including but not limited

    
13

--------------------------------------------------------------------------------



to, service contracts, plans, surveys, the Lease, lease files, licenses,
permits, warranties, guaranties, and records of current expenditures for repairs
and maintenance; and
(t)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money,
together with all interest earned thereon, to Seller which shall be applied to
the Purchase Price, shall deliver the balance of the Purchase Price to Seller
and shall execute and deliver execution counterparts of the closing documents
referenced in clauses (b), (c), (h) and (i) above. Buyer shall have a one-time
right to extend the Closing for up to thirty (30) business days upon written
notice to Seller to be received by Seller on or prior to the date scheduled for
the Closing. If Buyer timely exercises this right to extend, any document that
Seller is obligated to provide that is “time sensitive” does not need to be
provided again by Seller. The Closing shall be held through the mail by delivery
of the closing documents to the Escrow Agent on or prior to the Closing or such
other place or manner as the parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound. The execution, delivery and performance of this Agreement
does not require the consent or approval of any court, administrative or
governmental authority and does not result in the creation or imposition of any
lien or equity of any kind whatsoever upon, or give to any other person any
interest or right (including any right of termination or cancellation) in or
with respect to, any material agreement to which Seller is a party or the
business or operations of Seller or any of its properties or assets;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any actual knowledge of any pending litigation
or tax appeals against Seller or the Property; Seller has not initiated, nor is
Seller participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Attached hereto as Exhibit J is a true, correct and complete list of all
contracts and agreements relating to the operation or maintenance of the
Property to which Seller is a party (the “Contracts”). Other than the Lease,
Ground Lease and the Contracts, Seller has not entered into any agreements
affecting the Property which will be binding upon Buyer after the Closing;

    
14

--------------------------------------------------------------------------------



(d)    Except for violations which have been cured or remedied on or before the
date hereof, Seller has not received any written notice from (or delivered any
notice to) any governmental authority regarding any violation of any law
applicable to the Property and Seller does not have actual knowledge of any such
violations;
(e)    Seller owns fee simple title to the MOB Property subject to all matters
of record and Seller is the sole owner of the entire lessor’s interest in the
Lease. Seller is the sole owner of the leasehold interest under the Ground
Lease;
(f)    With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b) is a true, correct and complete copy of the Lease in Seller’s possession;
(ii) the Lease is in full force and effect and there is no default thereunder by
Seller, or to Seller’s actual knowledge, by Tenant; (iii) no brokerage or
leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Lease or any extension or renewal thereof; (iv) Seller has
no outstanding obligation to provide Tenant with an allowance to construct, or
to construct at its own expense, any tenant improvements; (v) Tenant is not
entitled to rental concessions or abatements for any period subsequent to the
scheduled date of Closing; (vi) Tenant has not prepaid any rents as of the date
hereof nor has Tenant delivered a security deposit, letter of credit or other
security in connection with the Lease, except as set forth on Exhibit K attached
hereto; (vii) Tenant has not made any request for any assignment, transfer, or
subletting in connection with all or a portion of the premises demised to Tenant
which is presently pending or under consideration by Seller; (viii) all
specified work required to be performed by the landlord under the Lease has been
completed; (ix) Seller has not received and has no knowledge of any pending
notices from Tenant electing to vacate the premises leased to Tenant or
exercising any right of Tenant to terminate the Lease; and (x) Seller has
heretofore billed Tenant for all fixed rent and additional rent due under the
Lease as of the date hereof;
(g)    There are no occupancy rights, leases or tenancies affecting the MOB
Property, other than the Lease and the subleases of the Real Property as set
forth on Schedule 11(g), attached hereto and incorporated herein, or, to
Seller’s knowledge, affecting the Parking Lot Property other than the Ground
Lease. Neither this Agreement nor the consummation of the transactions
contemplated hereby is subject to any right of first refusal, right of first
offer or other purchase right in favor of any person or entity; and apart from
this Agreement, Seller has not entered into any written agreements for the
purchase or sale of the Property, or any interest therein which has not been
terminated;
(h)    To Seller’s actual knowledge, except as set forth in any environmental
reports previously delivered by Seller to Buyer or delivered by Seller to Buyer
pursuant to the terms of this Agreement, the Property is not in violation of any
law, rule or regulation applicable to the Property which regulates or controls
matters relating to the environment or public health or safety (collectively,
“Environmental Laws”). Seller has not received any written notice from (nor
delivered any notice to) any federal, state, county, municipal or other
governmental department, agency or authority (1) concerning any petroleum
product or other hazardous substance discharge or seepage at, on, around or
under the Property, or migrating from the Property, in violation of any
Environmental Laws or; (2) of any pending actions, suits, claims and/or
proceedings claiming that

    
15

--------------------------------------------------------------------------------



Seller, Tenant or the Property is in violation of any Environmental Laws. For
purposes of this Subsection, “hazardous substances” shall mean any substance or
material which is defined or deemed to be hazardous or toxic pursuant to any
Environmental Laws. To Seller’s knowledge, there are no underground storage
tanks located on the Property;
(i)    There are no warranties in effect for the Property running in favor of
Seller, except those described in Exhibit I attached hereto and by this
reference incorporated herein (the “Warranties”) ;
(j)    Seller is not a “foreign person” within the meaning of Section 1445(f)(3)
of the Internal Revenue Code;
(k)    There presently exists no unrestored casualty or condemnation affecting
the Property;
(l)    With respect to the Ground Lease: (i) the Ground Lease forwarded to Buyer
under Section 6(b) is a true, correct and complete copy of the Ground Lease;
(ii) the Ground Lease is in full force and effect and there is no default
thereunder by Seller or, to Seller’s actual knowledge, by Ground Lessor; and
(iii) no brokerage or leasing commissions or other compensation is or will be
due or payable by Seller to any person, firm, corporation or other entity with
respect to or on account of the current term of the Ground Lease or any
extension or renewal thereof; and
(m)    The Knowledge Party has the most knowledge of the Seller parties
regarding the subject matter of the representations and warranties contained
herein.
The representations and warranties of Seller shall survive Closing for a period
of nine (9) months.
As used throughout this Agreement, the phrases “to Seller’s actual knowledge”,
“to Seller’s knowledge” or phrases of similar import shall mean, the actual, not
constructive or imputed, knowledge of Ron Fleming (collectively, the “Knowledge
Party”) without any obligation on his part to make any independent investigation
of the matters being represented and warranted, or to make inquiry of any other
persons, or to search or examine any files, records, books or correspondence.
The Knowledge Party shall have no personal liability for a breach of
representation or warranty set forth in this Agreement.
In the event Buyer learns, through its inspection of the Property, its review of
the Due Diligence Materials or any information obtained by Buyer prior to
Closing, that any of the above representations or warranties are false,
misleading or inaccurate and proceeds to close the transaction contemplated in
this Agreement, such representations or warranties shall be deemed modified to
reflect Buyer’s knowledge, and Buyer shall have no recourse against Seller
relating to such representations and warranties, but only to the extent the
untruthfulness of Seller’s representations or warranties is not due to an
intentional misrepresentation by Seller as of the Effective Date of this
Agreement.

    
16

--------------------------------------------------------------------------------



12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of nine (9) months.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy for the MOB Property and a current ALTA leasehold form of title
insurance policy for the Parking Lot Property, or irrevocable and unconditional
binder to issue the same, with extended coverage for the Real Property and the
Improvements (including any beneficial easements) in the amount of the Purchase
Price (or such lesser amount of the Purchase Price allocable to the Property),
dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s indefeasible title in fee simple
to the MOB Real Property and in the leasehold interest in the Parking Lot
Property and the Improvements and otherwise in such form and with such
endorsements as provided in the Title Commitment(s) approved by Buyer pursuant
to Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);
(c)    Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Lease, and shall not have assigned the Lease or sublet the MOB Property (except
as set forth in Schedule 11(g));
(d)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and

    
17

--------------------------------------------------------------------------------



conditions required by this Agreement to be performed or complied with by Seller
prior to or at the Closing; and
(e)    Seller shall have delivered to Buyer a written waiver by any party of any
right of first refusal, right of first offer or other purchase option that such
party has to purchase the Property from Seller.
In the event the conditions precedent set forth above in Section 13(b), (c)
and/or (e) have not been satisfied at Closing, Buyer may, in its sole
discretion, elect to: (i) either terminate this Agreement in its entirety by
delivering notice to Seller on or before the Closing Date, in which case, Escrow
Agent shall refund the Earnest Money to Buyer, and neither party shall have any
further rights or obligations hereunder expect as expressly provided herein, or
(ii) waive such non-satisfaction of such condition(s) precedent and proceed to
close the transaction contemplated by this Agreement. In the event the
conditions precedent set forth above in Section 13(a) and/or (d) have not been
satisfied at Closing, Buyer may, in its sole discretion, elect to: (i) either
terminate this Agreement in its entirety by delivering notice to Seller on or
before the Closing Date, in which case, Escrow Agent shall refund the Earnest
Money to Buyer, and neither party shall have any further rights or obligations
hereunder expect as expressly provided herein, (ii) proceed to enforce its
rights or remedies set forth in Section 9(b) of this Agreement, or (iii) waive
such non-satisfaction of such condition(s) precedent and proceed to close the
transaction contemplated by this Agreement; provided, however that if a failure
of a representation or warranty occurs due to a change in facts or circumstances
beyond Seller’s control, Buyer shall only be entitled to elect between (i) and
(iii) above.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 4
hereof; and
(b)    Buyer shall deliver to Seller on or before the Closing the items required
in Section 10 above
(c)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
In the event the conditions precedent set forth above in Section 14(a), (b)
and/or (c) have not been satisfied at Closing, Seller may, in its sole
discretion, elect to: (i) either terminate this Agreement in its entirety by
delivering notice to Seller on or before the Closing Date, in which case, Escrow
Agent shall pay the Earnest Money to Seller, and neither party shall have any
further rights

    
18

--------------------------------------------------------------------------------



or obligations hereunder expect as expressly provided herein, or (ii) waive such
non-satisfaction of such condition(s) precedent and proceed to close the
transaction contemplated by this Agreement.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage the Property in the same manner in which Seller has previously
operated and managed the Property; (b) shall, subject to Section 7 hereof and
subject to reasonable wear and tear, maintain the Property in the same (or
better) condition as exists on the date hereof; and (c) shall not, without
Buyer’s prior written consent, which, after the expiration of the Due Diligence
Period may be withheld in Buyer’s sole discretion: (i) amend the Lease or the
Ground Lease in any manner, or enter into any new lease, license agreement or
other occupancy agreement with respect to the Property; (ii) consent to an
assignment of the Lease or of the Ground Lease or a sublease of the premises
demised thereunder or a termination or surrender thereof; (iii) terminate the
Lease or the Ground Lease or release any guarantor of or security for the Lease
unless required by the express terms of such Lease; and/or (iv) cause or consent
to an alteration of the premises demised under the Lease or the Ground Lease
(unless such consent is non-discretionary). Seller shall promptly inform Buyer
in writing of any material event adversely affecting the ownership, use,
occupancy or maintenance of the Property, whether insured or not
17.    Intentionally Deleted.
18.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
19.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.

    
19

--------------------------------------------------------------------------------



20.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
21.    No Representations or Warranties. Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement or the documents
delivered by Seller in connection with the Closing (the “Closing Documents”),
neither Seller nor anyone acting or claiming to act for or on behalf of Seller,
has made any representations, warranties, promises or statements to Buyer
concerning the Property. Buyer further acknowledges and agrees that all matters
relating to the Property will be independently verified by Buyer to its full
satisfaction within the time provided under this Agreement or the Closing
Documents, that, except as to Seller's representations, warranties and covenants
contained in this Agreement or the Closing Documents, Buyer will be acquiring
the Property based solely upon and in reliance on its own inspections, analyses
and conclusions, and that if Buyer acquires the Property, it will acquire the
Property in the Property's “AS-IS” condition and “AS-IS” state of repair
inclusive of all faults and defects, whether latent or patent, or known or
unknown, including, but not limited to, the presence of any hazardous substances
located at or migrating from the Property. Buyer acknowledges that, except as
set forth in this Agreement or the Closing Documents, Seller does not make any
representations or warranties with respect to any environmental condition at,
on, under or about the Property, including the presence of hazardous substances
located at, on under or about the Property.
22.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
23.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that

    
20

--------------------------------------------------------------------------------



may result from Non-Exchanging Party's cooperation with the Exchange. The
Non-Exchanging Party shall not, by reason of the Exchange, (i) have its rights
under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
24.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
25.    Assignment. Buyer may assign its rights under this Agreement to Approved
Assignee, provided, however, that no such assignment shall relieve Buyer of any
of its obligations hereunder. Buyer is entering into this Agreement for and on
behalf of a related special purpose entity titled ARHC DMDCRGA01, LLC (“Approved
Assignee”) and intends to assign Approved Assignee its rights hereunder prior to
Closing. Except as otherwise set forth in this Section 25, Buyer may not assign
this Agreement without Seller’s consent, which may be withheld in Seller’s sole
discretion.
26.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s reasonable attorneys’ fees and
disbursements and court costs incurred in such action.
27.    Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.
28.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.

    
21

--------------------------------------------------------------------------------



29.    Confidentiality. Prior to Closing, all Due Diligence Materials and
property information or any other information, other than matters of public
record, furnished to Buyer, or obtained through inspection of the Property by
Buyer, its affiliates, lenders, consultants, employees, agents or contractors
relating to the Property, will be treated by Buyer, its affiliates, lenders,
employees, agents, contractors, its investors and their employees, agents and
consultants as confidential, and will not be disclosed to anyone other than on a
need-to-know basis to Buyer’s consultants, lenders, employees, agents,
contractors, investors and their employees, agents and consultants who agree to
maintain the confidentiality of such information.
30.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

    
22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


BUYER:
SELLER:
 
 
American Realty Capital VII, LLC,
a Delaware limited liability company
GCS Stemmer Properties, LLC, a Georgia limited liability company


By: AR Capital, LLC, its sole member
By:   /s/ Ronald W. Fleming      
   Name: Ronald W. Fleming
   Title: Manager
 
    
By:   /s/ William Kahane      
Date: June 6, 2015
Name: William Kahane
Title: Manager






Date: June 5, 2015
 





THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.
ESCROW AGENT:
STEWART TITLE GUARANTY COMPANY
By:     /s/ Annette M. Comer            
Name:    Annette M. Comer            
Title:     Vice President                
Date:     June 8, 2015                     






--------------------------------------------------------------------------------



EXHIBITS
Exhibit A-1    -    MOB Real Property
Exhibit A-2    -    Parking Lot Real Property
Exhibit B    -    Form of Limited Warranty Deed
Exhibit C-1    -    Assignment and Assumption of Lease and Security Deposit
Exhibit C-2    -    Assignment and Assumption of Ground Lease    
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Estoppel Certificate
Exhibit G    -    Form of Ground Lease Estoppel Certificate
Exhibit H-1    -    Form of Notice to Tenant
Exhibit H-2    -    Form of Notice to Ground Lessor
Exhibit I    -    Warranties
Exhibit J    -    Contracts
Exhibit K    -    Prepaid Rents and Security Deposits
Exhibit L    -    [Intentionally Omitted]
Exhibit M    -    Non-Foreign Person Affidavit
Exhibit N    -    Seller’s Bring Down Certificate




SCHEDULES


Schedule 11(g)-    Subleases

    
24

--------------------------------------------------------------------------------



EXHIBIT A-1
LEGAL DESCRIPTION OF MOB REAL PROPERTY
[hctiii1013image1a02.gif]



A-1

--------------------------------------------------------------------------------



[hctiii1013image2a02.gif]

    
2

--------------------------------------------------------------------------------



[hctiii1013image3a02.gif]





    
3

--------------------------------------------------------------------------------



EXHIBIT A-2
LEGAL DESCRIPTION OF PARKING LOT REAL PROPERTY
[hctiii1013image4a02.gif]







A-2

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF LIMITED WARRANTY DEED
[Subject to Local Counsel Review]
This document prepared by:
___________________________
___________________________
___________________________
___________________________
After recording return to:
ARHC DMDCRGA01, LLC
American Realty Capital Healthcare Trust III, Inc.
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Attention: Erin Corbett


Tax Parcel No. ______________________________
LIMITED WARRANTY DEED
THIS INDENTURE, made on the _____ day of ______________, 2015, by GCS Stemmer
Properties, LLC, a Georgia limited liability company ("Grantor"), to ARHC
DMDCRGA01, LLC, a Delaware limited liability company, whose address is 106 York
Road, Jenkintown, PA 19046 ("Grantee")
W I T N E S S E T H:
THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which are hereby acknowledged, does
by these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of DeKalb, State of Georgia, and more fully described on Exhibit “A”
attached hereto and incorporated herein by reference, together with all
buildings, facilities and other improvements, located thereon and (a) all right,
title and interest, if any, of Grantor in and to any streets and roads abutting
the above described premises to the center lines thereof and (b) the
appurtenances and all the estate and rights of Grantor in and to said premises.
TO HAVE AND TO HOLD the premises aforesaid, with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that, subject to the
matters set forth on Exhibit “B” attached hereto and incorporated by reference,
Grantor will warrant and defend the title to said premises unto the said Grantee
and



B-1

--------------------------------------------------------------------------------



unto Grantee’s successors and assigns, against the lawful claims and demands, of
all persons claiming by, under or through Grantor, but not otherwise.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

B-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has executed this Limited Warranty Deed the day and
year first above written.


Signed, sealed and delivered in
the presence of:




                  
Unofficial Witness




                  
Notary Public


My commission expires:         


   [NOTARY SEAL]


GRANTOR:


GCS Stemmer Properties, LLC, a Georgia limited liability company


By: ___________________________


Name: ___________________________


Title: ___________________________














B-3

--------------------------------------------------------------------------------



Exhibit "A"







B-4

--------------------------------------------------------------------------------



EXHIBIT C-1
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE AND SECURITY DEPOSIT
GCS Stemmer Properties, LLC, a Georgia limited liability company ("Assignor"),
in consideration of the sum of Ten and No/100 Dollars ($10.00) in hand paid and
other good and valuable consideration, the receipt of which is hereby
acknowledged, hereby assigns, transfers, sets over and conveys to ARHC
DMDCRGA01, LLC, a Delaware limited liability company ("Assignee"), all of
Assignor's right, title and interest in and to that certain [Lease Agreement],
dated as of [DATE], by and between [Assignor], as landlord, and [TENANT], a
[ENTITY TYPE], as tenant (as amended from time to time, the “Lease”), including
any and all security deposits under the Lease.
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor or
landlord under and by virtue of the Lease arising or accruing prior to the date
of this Assignment. Subject to the limitations set forth below, Assignee does
hereby agree to defend, indemnify and hold harmless Assignor from any liability,
damages (excluding speculative damages, consequential damages and lost profits),
causes of action, expenses and reasonable attorneys' fees incurred by Assignor
by reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor or
landlord under and by virtue of the Lease arising or accruing on and after the
date of this Assignment.
[SIGNATURE PAGE FOLLOWS]



C-1-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2015, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
GCS Stemmer Properties, LLC, a Georgia limited liability company
   By:             
 
      Name:             
 
      Title:          
ASSIGNEE:
ARHC DMDCRGA01, LLC, a Delaware limited liability company
   By:             
 
      Name:             
 
      Title:          








C-1-2

--------------------------------------------------------------------------------



EXHIBIT C-2
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE (GROUND LEASE)
This document prepared by:
(and return to :)
___________________________
___________________________
___________________________
___________________________
GCS Stemmer Properties, LLC, a Georgia limited liability company ("Assignor"),
in consideration of the sum of Ten and No/100 Dollars ($10.00) in hand paid and
other good and valuable consideration, the receipt of which is hereby
acknowledged, hereby assigns, transfers, sets over and conveys to ARHC
DMDCRGA01, LLC, a Delaware limited liability company ("Assignee"), all of
Assignor's right, title and interest in and to that certain Ground Lease
Agreement, dated as of November 16, 2007, by and between Redd Investments, LLC,
a Georgia limited liability company (“Ground Lessor”), as landlord, and
Assignor, as tenant (the “Lease”), a memorandum of which was recorded on
[_____________ ___, ______] as document [______________________________] in the
[______________________________], covering that certain real property described
on Exhibit A attached hereto and incorporated herein, including any and all
security deposits under the Lease.
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessee or
tenant under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessee or
tenant under and by virtue of the Lease on and after the date of this
Assignment.
[SIGNATURE PAGE FOLLOWS]



C-2-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2015, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.


Signed, sealed and delivered in
the presence of:




                  
Unofficial Witness




                  
Notary Public


My commission expires:         


   [NOTARY SEAL]


ASSIGNOR:


GCS Stemmer Properties, LLC, a Georgia limited liability company


By: ___________________________


Name: ___________________________


Title: ___________________________





Signed, sealed and delivered in
the presence of:




                  
Unofficial Witness




                  
Notary Public


My commission expires:         


   [NOTARY SEAL]


ASSIGNEE:


ARHC DMDCRGA01, LLC, a Delaware limited liability company


By: ___________________________


Name: ___________________________


Title: ___________________________








C-2-2

--------------------------------------------------------------------------------



Exhibit "A"





C-2-3

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, GCS Stemmer Properties, LLC, a Georgia limited liability company,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ARHC DMDCRGA01, LLC, a Delaware limited
liability company (“Buyer”), all of Seller’s right, title and interest in and to
those certain items of personal and intangible property (including any warranty
made by third parties in connection with the same and the right to sue on any
claim for relief under such warranties) (the “Personal Property”) located at or
held in connection with that certain real property located in the State of
Georgia, as more particularly described on Schedule A attached hereto and made a
part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2015.
SELLER:
GCS Stemmer Properties, LLC, a Georgia limited liability company
By:                     
Name:                     
Title:                     
SCHEDULE A TO BILL OF SALE




EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2015, by GCS Stemmer
Properties, LLC, a Georgia limited liability company (“Assignor”), to ARHC
DMDCRGA01, LLC, a Delaware limited liability company (“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement for Purchase and Sale, having an effective date of
________ ___, 2015, between Assignor and American Realty Capital VII, LLC, as
predecessor-in-interest to Assignee, Assignee has agreed to purchase from
Assignor as of the date hereof, and Assignor has agreed to sell to Assignee,
that certain property located at 2712 Lawrenceville Highway, Decatur, Georgia
30033 (the “Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in the contracts described on Exhibit A
attached hereto and made a part hereof, and the permits, licenses and warranties
held by Assignor in connection with the Property (collectively, the
“Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
This Assignment shall be governed by the laws of the State of Georgia,
applicable to agreements made and to be performed entirely within said State.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:


GCS Stemmer Properties, LLC, a Georgia limited liability company


By:                         
Name:
Title:


EXHIBIT A


Assigned Contracts


None


EXHIBIT F
FORM OF ESTOPPEL CERTIFICATE
The undersigned hereby certifies to ARHC DMDCRGA01, LLC, a Delaware limited
liability company (“Buyer”), and KeyBank National Association (“Lender”) and
their respective successors and assigns as follows:
1.    The undersigned is the tenant under that certain [Lease Agreement], dated
as of [DATE], by and between [GCS Stemmer Properties, LLC, a Georgia limited
liability company] (“Landlord”), as landlord, and [___________], a [ENTITY TYPE]
(“Tenant”), as tenant, as amended by that certain [First Amendment to Office
Lease by and between Landlord and Tenant, dated as of [_________] (collectively,
the “Lease”)], pursuant to which Tenant leases certain premises, consisting of
20,800 rentable square feet, at that real property located at 2712 Lawrenceville
Highway, Decatur, Georgia 30033 (the “Premises”).
2.    Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.
3.    The Lease is valid and in full force and effect on the date hereof. The
Lease represents the entire agreement between Landlord and Tenant with respect
to the Premises and the land on which the Premises are situated.
4.    Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
5.    The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease except
as follows:
6.    Tenant has no outstanding options or rights to renew or extend the term of
the Lease, except as follows: ________________ (if none, please state “none”).
Tenant has no outstanding expansion options, other options, rights of first
refusal or rights of first offer to purchase the Premises or any part thereof
and/or the land on which the Premises are situated, or rights of first offer to
lease with respect to all or any part of the Premises.
7.    The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted during the initial term of the Lease as follows: (a) from ___________,
20__ to and including ______________, 20__, the Base Annual Rent shall be
$_______ ($_______ monthly); (b) from ___________, 20___ to and including
____________, 20___ the Base Annual Rent shall be $________ ($________ monthly);
[and from __________, 20__ to and including __________, 20___ the Base Annual
Rent shall be $_________ ($__________ monthly)]. Such rent has been paid through
and including the month of ____________, 2015. Additional rent under the Lease
has been paid through and including the month of __________, 2015. No such rent
(excluding security deposits) has been paid more than one (1) month in advance
of its due date.
8.    Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).
9.    No event has occurred and no condition exists that constitutes, or that
with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the actual knowledge of Tenant, Landlord under the
Lease. Tenant has no actual knowledge of any existing defenses or offsets
against the enforcement of the Lease by Landlord.
10.    (a)    All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.
(b)    Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and to Tenant’s actual knowledge, no off set exists with respect to any
rents or other sums payable or to become payable by the Tenant under the Lease.
11.    All licenses necessary for using and operating the Premises as a [medical
building] are held by Tenant and are in full force and effect.
12.    No voluntary actions or, to Tenant’s best knowledge, involuntary actions
are pending against Tenant under the bankruptcy laws of the United States or any
state thereof.
13.    This Certificate is delivered to induce Buyer to acquire the fee simple
interest in the Premises and Lender to provide certain financing in connection
with such acquisition, with the understanding that Buyer and Lender shall rely
upon the truth of the matters set forth in this Certificate.
[SIGNATURE PAGE FOLLOWS]


The undersigned is duly authorized to execute this Certificate on behalf of
Tenant.
Dated: ____________, 2015
TENANT:    
____________________, a ________________
By:______________________
Name:
Title:








EXHIBIT G
FORM OF GROUND LEASE ESTOPPEL CERTIFICATE
GROUND LESSOR ESTOPPEL CERTIFICATE
(“Estoppel”)


____________________ ___, 2015


American Realty Capital VII, LLC and
ARHC DMDCRGA01, LLC (individually and collectively, “Purchaser”)
106 York Road
Jenkintown, PA 19046


Re:    [ADDRESS OF GROUND LEASED PROPERTY], as more particularly
            described on Exhibit A attached hereto and made a part hereof (the
“Property”)


Ladies and Gentlemen:


The undersigned, Redd Investments, LLC, a Georgia limited liability company
(together with its successors and assigns, “Lessor”), as landlord under that
certain Ground Lease Agreement, dated as of November 16, 2007, by and between
Lessor and GCS Stemmer Properties, a Georgia limited liability company (together
with its successors and assigns, “Tenant”), as tenant (the “Lease”), as
evidenced by that certain Memorandum of Ground Lease dated November 1, 2007, and
filed in Deed Book 20453, Page 676, Clerk of Superior Court, DeKalb County,
Georgia, which covers the Property, hereby warrants, represents, agrees and
certifies to Purchaser and any lender, mortgagee or beneficiary under a deed of
trust, and their successors and assigns as follows, as of the date hereof:
1.Lessor is the fee owner of the Property. Lessor has not encumbered or
mortgaged its fee interest in the property[, except to _______________]. Tenant
is the tenant under the Lease and to Lessor’s actual knowledge is the owner of
the leasehold estate in the Property.
2.The Lease is in full force and effect. There are no other agreements other
than the Lease, whether oral or written, between Tenant and Lessor concerning
the Property.
3.There have been no amendments, assignments or modifications of the Lease
except as set forth on Exhibit B.
4.The current rent payable under the Lease is $____________ per annum, payable
in _____ installments, and has been paid in full through ______________. The
monthly common area or other charges are $___________. No rent or other charge
due from Tenant to Lessor is overdue.
5.The term of the Lease commenced on _____________ and expires on ______________
(the “Term”), subject to the right to extend the Term of the Lease for _____
additional periods of _____ years each.
6.Lessor has not delivered or received any notices of default under the Lease,
and, to Lessor’s actual knowledge, there is no material default by Tenant or
Lessor under the Lease, nor has any event or omission occurred which, with the
giving of notice or the lapse of time, or both, would constitute a material
default thereunder.
7.Any improvements required by the terms of the Lease to be made by Tenant have
been completed to the satisfaction of Lessor and any improvements required by
the terms of the Lease to be made by Lessor have been completed to the
satisfaction of Tenant. Tenant’s current use and operation of the Property
complies with any use covenants or operating requirements contained in the
Lease. Lessor has not received written notice of any pending eminent domain
proceedings or other governmental actions or any judicial actions of any kind
against Lessor’s interest in the Property.
8.The Lease is freely assignable by Tenant without the consent of Lessor.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, the undersigned has caused this Estoppel to be executed as
of the day and year first above written.
LESSOR:


REDD INVESTMENTS, LLC,
a Georgia limited liability company


By:________________________
Name:
Title:
Exhibit A


Legal Description of Property


Exhibit B


Amendments to Lease




EXHIBIT H-1
FORM OF NOTICE TO TENANT
________________ ___, 2015
TO:    [INSERT TENANT’S NOTICE ADDRESS FROM LEASE]
Re:    Notice of Change of Ownership of 2712 Lawrenceville Highway, Decatur,
Georgia 30033
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the leasehold estate in
the above-described property (the “Property”) to ARHC DMDCRGA01, LLC, a Delaware
limited liability company (the “New Owner”) and assigned to New Owner, all of
the undersigned’s right, title and interest under that certain Lease, dated
_________, between ________as tenant and ____________as landlord (the “Lease”),
together with any security deposits or letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
ARHC DMDCRGA01, LLC
c/o American Realty Capital Healthcare Trust III, Inc.
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Attention: Regional Asset Manager


With a copy to:
ARHC DMDCRGA01, LLC
c/o American Realty Capital Healthcare Trust III, Inc.
405 Park Avenue, 14th Floor
New York, NY 10022
Attention: General Counsel
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.


[SIGNATURE PAGE FOLLOWS]


Very truly yours,


GCS Stemmer Properties, LLC, a Georgia limited liability company




By:                     
Name:
Title:                 






EXHIBIT H-2
FORM OF LETTER TO GROUND LESSOR
_______________ ____, 2015
TO:    Redd Investments, LLC
______________________
______________________
______________________


Re:    Ground Lease Agreement, dated as of November 16, 2007, by and between
Redd Investments, LLC, a Georgia limited liability company (“Lessor”), as
landlord, and the undersigned     (together with its successors and assigns,
“Tenant”), as tenant, (the “Lease”)
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has assigned all of its right, title
and interest as tenant under the Lease to ARHC DMDCRGA01, LLC, a Delaware
limited liability company (the “New Tenant”), together with any security
deposits or letters of credit held thereunder.
Accordingly, New Tenant is the tenant under the Lease and future notices and
correspondence with respect to the Lease should be made to the New Tenant at the
following address:
ARHC DMDCRGA01, LLC
c/o American Realty Capital Healthcare Trust III, Inc.
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Attention: Regional Asset Manager


With a copy to:
ARHC DMDCRGA01, LLC
c/o American Realty Capital Healthcare Trust III, Inc.
405 Park Avenue, 14th Floor
New York, NY 10022
Attention: General Counsel


In addition, to the extent required by the Lease, please amend all insurance
policies you are required to maintain pursuant to the Lease to name New Tenant
as an additional insured thereunder and promptly provide New Tenant with
evidence thereof.
Very truly yours,


GCS Stemmer Properties, LLC,
a Georgia limited liability company




By:                     
Name:                     
Title:                     
EXHIBIT I
WARRANTIES
Verisco Total Roofing System Warranty, Warranty No. 1053218, Warranty expiration
date July 16, 2029.
EXHIBIT J
CONTRACTS
None
EXHIBIT K
PREPAID RENTS AND SECURITY DEPOSITS
None
EXHIBIT L
[INTENTIONALLY OMITTED]


EXHIBIT M
NON-FOREIGN PERSON AFFIDAVIT


THIS AFFIDAVIT is made this _____ day of ________________, 20__ by GCS Stemmer
Properties, LLC, a Georgia limited liability company (the “Transferor”), for the
benefit of ARHC DMDCRGA01, LLC, a Delaware limited liability company
(“Transferee”).
Section 1445(a) of the Internal Revenue Code of 1986, as amended (hereinafter
referred to as the “Code”), provides that a transferee of a U.S. real property
interest must withhold tax if the transferor is a foreign person. To inform the
Transferee that withholding of tax is not required upon the disposition by
Transferor of an interest in the Property described on Exhibit “A” hereto, the
undersigned hereby certifies the following on behalf of Transferor:
(i)Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate or other foreign person (as those terms are defined in the
Code and Income Tax Regulations);
(ii)    Transferor’s U.S. Employer Identification Number or Social Security
Number, as applicable, is [_________]; and
(iii)    Transferor’s address is [SELLERS ADDRESS].
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury, the undersigned declares that he has examined this
certification and, to the best of his knowledge and belief, it is true, correct
and complete, and the undersigned further declares that he has authority to sign
this document on behalf of Transferor.
TRANSFEROR:


GCS Stemmer Properties, LLC,
a Georgia limited liability company




By:     
Name:                    
Title:                     






Exhibit A






































    




EXHIBIT N
SELLER’S BRING DOWN CERTIFICATE


Reference is made to that certain Agreement for Purchase and Sale of Real
Property having an effective date of May ____, 2015 (the “Agreement”) by and
between AMERICAN REALTY CAPITAL VII, LLC, a Delaware limited liability company,
predecessor-in-interest to ARHC DMDCRGA01, LLC, a Delaware limited liability
company (“Buyer”), and GCS Stemmer Properties, LLC, a Georgia limited liability
company (“Seller”). Pursuant to Section 10(o) of the Agreement, Seller hereby
certifies to Buyer that all of Seller’s representations and warranties contained
in Section 11 of the Agreement are true and correct in all material respects as
of the date hereof.
Dated: ________ ___, 2015.
GCS Stemmer Properties, LLC,
a Georgia limited liability company




By:
    

Name:                 
Title:                     




SCHEDULE 11(g)
SUBLEASES
1.
That certain Sublease Agreement dated as of August 1, 2005, by and between
Georgia Cancer Specialists I, P.C., a Georgia professional corporation,
successor in interest to Cancer Specialists of Georgia, P.C., as sublandlord,
and Therapeutic Solutions, Inc. a Georgia corporation, as subtenant.

2.
That certain Landlord Consent and Sublease Agreement dated as of July 1, 2011,
by and between Georgia Cancer Specialists I, P.C., a Georgia professional
corporation, as sublandlord, Longleaf Hospice, LLC, a Georgia limited liability
company, as subtenant, and GCS Stemmer Properties, a Georgia limited liability
company, as prime landlord, as amended by that certain Landlord Consent and
Amendment to Sublease Agreement dated as of June 1, 2012.

3.
That certain Sublease Agreement dated as of December __, 2012, by and between
Georgia Cancer Specialists I, P.C., a Georgia professional corporation, as
sublandlord, and Northside Hospital, Inc., a Georgia non-profit corporation, as
subtenant, as amended by that certain First Amendment to Sublease Agreement,
dated April 1, 2013, as amended by that certain Second Amendment to Sublease
Agreement dated July 8, 2013, as amended by that certain Third Amendment to
Sublease Agreement dated December 12, 2014..






D-1